Citation Nr: 1106898	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left tibia disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disorder to 
include as secondary to left tibia disorder.

5.  Entitlement to service connection for a right hip disorder to 
include as secondary to left tibia disorder.

6.  Entitlement to service connection for a left hip disorder to 
include as secondary to left tibia disorder.

7.  Entitlement to service connection for hemorrhoids to include 
as secondary to left tibia disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from 21 May 1953 to 7 July 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claims for service connection for a 
left tibia disorder, hearing loss, tinnitus, back, bilateral hip 
and hemorrhoids.  The Veteran disagreed and perfected an appeal.

In March 2008, the Veteran and his representative presented 
testimony to a local hearing officer at a hearing at the RO.  A 
transcript of that hearing has been associated with the Veteran's 
VA claims folder.  

In a November 2009 decision the Board remanded the claims at 
issue for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's pre-existing left tibia disorder 
was not aggravated beyond the natural progress of the disorder 
during the Veteran's limited active duty.

2.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's hearing loss is unrelated to his 
active duty military service.

3.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's tinnitus is unrelated to his active 
duty military service.

4.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's back disorder is unrelated to his 
active duty military service.

5.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's right hip disorder is unrelated to 
his active duty military service.

6.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's left hip disorder is unrelated to 
his active duty military service.

7.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran has no current hemorrhoid disorder. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left tibia disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2010).

2.  Entitlement to service connection for hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2010).

3.  Entitlement to service connection for tinnitus is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  Entitlement to service connection for a back disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

5.  Entitlement to service connection for a right hip disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

6.  Entitlement to service connection for a left hip disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

7.  Entitlement to service connection for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his pre-existing left tibia 
disorder was aggravated during his active duty military service, 
and that it has caused his back, bilateral hip and hemorrhoid 
disorders.  He also contends that his current hearing loss and 
tinnitus results from exposure to noise during service.  The 
Board will first address preliminary matters and then render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

As noted above, the Board remanded the Veteran's claims for 
further evidentiary development.  Specifically, the Board's 
November 2009 remand ordered VBA to provide the Veteran with a 
medical examination of his left tibia disorder by an examiner who 
was to provide an opinion regarding whether the pre-existing 
condition was aggravated during the Veteran's active duty 
service.  In addition, the examiner was to provide an opinion 
whether the Veteran's current back and bilateral hip disorders 
were caused by the left tibia disorder or were incurred during 
active duty service.  The remand also ordered VBA to provide the 
Veteran with examinations for his hearing loss and tinnitus and 
for his hemorrhoids.  

The record shows that the Veteran was examined by a VA examiner 
in March 2010 who provided an opinion regarding the aggravation 
of the Veteran's left tibia disorder and regarding the incurrence 
during active duty service of current back and bilateral hip 
disorders.  The record also shows that the examiner provided an 
opinion regarding the existence of any hemorrhoid disorder.  The 
record reveals that the Veteran was also provided an audiology 
examination in April 2010 and that the examiner provided an 
opinion whether the Veteran's hearing loss and tinnitus were 
incurred during or aggravated by the Veteran's active duty 
service.  As discussed in greater detail below, the examiners' 
reports provide sufficient information and are adequately based 
on clinical data in the record to allow the Board to render a 
decision in this matter.

For those reasons, the Board finds that VBA substantially 
complied with the Board's November 2009 remand.



Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated March and December 2006 
of the evidence required to substantiate a claim for service 
connection.  The December 2006 letter further informed the 
Veteran of the evidence required to substantiate a claim for 
secondary service connection.  In addition, the December 2006 
letter informed the Veteran of how VA determines a disability 
rating and an effective date for a claimed disability.  In both 
letters the Veteran was informed of the steps VA would take to 
assist him in developing his claim, including providing him with 
a medical examination and obtaining pertinent records from VA, 
military and other federal and state agencies, and from private 
medical or employment providers.  

The record shows that VBA was informed by the National Personnel 
Records Center that the Veteran's service treatment records were 
involved in a fire.  The best obtainable copies were obtained by 
VBA and associated with the Veteran's VA claims folder along with 
VA treatment records and private medical records that were 
identified by the Veteran.  As noted above, the Veteran received 
VA medical examinations, including those provided in March and 
April 2010.  

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  The Board notes that the Veteran chose in writing 
in his July 2008 formal appeal not to present evidence at a 
hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the 
claims on appeal. 

Entitlement to service connection for a left tibia 
disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease. See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"]. It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 
131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

Analysis

The Veteran contends that his pre-existing left tibia disorder 
was aggravated during service.  The Board observes that the 
Veteran served for a period of 48 days on active duty.  

At the time of his enlistment, the Veteran indicated on induction 
medical forms that he had suffered a gunshot wound to his left 
tibia in 1947 and indicated that he had been treated with, among 
other things, a skin graft.  The record shows that the Veteran's 
left tibia disorder was indicated on several documents filled out 
by the Veteran as well as medical records filled out by Army 
medical personnel.  The Veteran was found not be fit for 
continuation on active duty and he was discharged after a finding 
had been made by Army medical personnel that his left tibia 
condition was not aggravated during active duty.  The Veteran has 
indicated in several statements that his left tibia condition was 
caused by the 1947 gunshot incident and that it existed when he 
was inducted into the service in May 1953.  Thus, there is no 
question that the Veteran had a pre-existing left tibia disorder 
and that the presumption of soundness does not apply in this 
case.

The Veteran contends that his left leg was worse after service 
than it was when he went in.  The Veteran submitted the November 
2008 statement of W.L., the Veteran's brother, who stated that he 
remembered the Veteran "as a boy" and that he could do "about 
anything," whereas after the Veteran came back from the Army 
"he had limitations of what he could do."  Similarly, the 
August 2008 statement of F.P. states that the Veteran was unable 
to work at "common labor" for about 5 years after he got out of 
the Army.  

The Veteran stated in a July 2008 statement attached to his 
substantive appeal that prior to going into the military a 
private doctor told him "there was no physical reason" why the 
Veteran could not serve in the military.  After entering the 
service, the Veteran stated that he "marched everyday for 
hours" and that the marching started his "pain in both feet and 
cramps in both legs."  H stated that since his discharge, "I 
have had paralysis and pain in my left leg and ankle."  

The Veteran's service treatment records include a diagnosis of 
"paralysis, muscle, flaccid, partial [burned area of the page] 
calf and anterior tibial, left, secondary to gunshot wound, 1947 
while hunting in Summerfield, Oklahoma."  The record also 
indicates that the Veteran had "painful scars on anterior of 
left lower leg and inability to [burned portion of page] and 
dorsiflex foot."  A medical disposition Board report dated 29 
June 1953 states that the Veteran's condition was "painful, not 
easily remediable and prevents soldier from performing full or 
modified military duty."  The form also indicated that the 
condition was not "permanently aggravated by active duty."  
More relevant is a 22 June 1953 orthopedic referral from a 
Medical Officer who described the nature and extent of the 
Veteran's left leg limitations and noted that "the man [Veteran] 
has not started basic training yet."  

The Board finds that the Veteran's statement that he marched 
every day is not credible.  The Veteran was in the hospital 
undergoing treatment for hemorrhoids in June 1953 and was 
discharged in July 1953 after administrative steps had been taken 
to effect his discharge.  There is no evidence in the medical 
evidence of his assignment to a particular training company.  
There is no document with a signature from personnel other than 
medical personnel.  Moreover, the contemporary records show that 
the Veteran's condition was very painful and specifically noted 
that the Veteran had not yet started basic training.

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran is 
seeking monetary benefits and the contemporaneous evidence of 
record is in stark contrast to the Veteran's statements that he 
started training.  The degree of limitation that was described by 
medical staff makes it more unlikely that the Veteran could have 
marched every day for long hours.  The statements by the 
Veteran's brother and F.P. do not address the Veteran's left leg 
condition prior to going into service and therefore, any 
statement made regarding his condition following service cannot 
be evaluated by the Board; the Veteran's condition may have been 
just as bad immediately prior to service.  

The Veteran's statement of what a doctor told him prior to 
service - that there was no reason the Veteran could not go into 
military service - is not supported by the record.  The condition 
was reported at the time of induction and within a few days of 
induction, the Veteran was seen by Army medical staff who noted 
the long-lived nature of the disorder.  The Board observes that 
the condition described in the medical evidence involved painful 
scaring that prevent full range of motion of the Veteran's left 
foot and ankle; such a condition does not arise between the time 
the Veteran is seen by a private physician and his induction.   
Moreover, the Veteran first raised the issue of the aggravation 
of his condition more than 50 years after the fact.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim].
 
After the entire record is considered, and for the reasons stated 
above, the Board finds that the Veteran's statements that his 
left leg was aggravated by his active duty are not credible.

In addition, there is no medical evidence that indicates that the 
Veteran's left tibia condition was worsened during his active 
duty service.  The Veteran was examined by a VA physician in 
March 2010.  The examiner reviewed the Veteran's VA claims folder 
and noted that the Veteran informed him that after service, he 
had many years of employment without significant changes in the 
left leg.  The examiner concluded that the left leg condition was 
not aggravated by the Veteran's active duty service.  

The Board is aware of the high level of proof that is required to 
rebut the presumption that the Veteran's left leg was aggravated 
during service.  Yet, given the record as a whole, the Board 
finds that it is undebateable that the Veteran's condition was 
not aggravated during service.  He continued to work for many 
years without a significant change to the left leg and the 
conditions he encountered during active duty were not of a nature 
to aggravate the leg in the first place.  Every medically trained 
person who examined the Veteran at the time of his discharge and 
the March 2010 examiner have determined that the Veteran's left 
leg condition was not aggravated during service.  The remaining 
evidence is not credible or is not material because it does not 
characterize the Veteran's condition reasonably close to his 
induction into military service.  

For those reasons, the Board finds that entitlement to service 
connection for a left leg disorder is not warranted.

Entitlement to service connection for hearing loss.

The law and regulations for service connection in general are 
stated above and will not be repeated here.
Service connection - hearing loss

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Analysis

As noted above, in order to establish service connection for the 
claimed disorder, there must be evidence of (1) the existence of 
a present disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

The Veteran was examined by a VA examiner in April 2010 who 
prepared an audiological examination report which concluded that 
the Veteran had mild to moderately severe sensorineural bilateral 
hearing.  The report includes the following findings regarding 
Veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
60
60
65
LEFT
20
35
55
60
65

The examiner noted that the veteran's Maryland CNC Test speech 
recognition scores were 74 percent for the right ear and 66 
percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 
40 decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  In 
this case, the audiological test results show that the Veteran's 
hearing loss meets the criteria of 38 C.F.R. § 3.385.  Thus, 
element (1) has been satisfied.

With regard to element (2), the Veteran contends that he was 
exposed to noise in basic training.  As discussed above, the 
Veteran served for a total of 48 days, most of which was awaiting 
discharge from active duty.  In addition, it appears from the 
limited record that the Veteran did not begin training during 
service.  As determined above, the Veteran's statements are not 
credible regarding his basic training.  For those reasons, the 
Board finds that element (2) is not satisfied.

For the sake of completeness, the Board will briefly address the 
remaining element. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

With regard to element (3), the record includes the opinion of 
the April 2010 examiner who noted that the Veteran's service 
treatment records included a normal "whisper" hearing test and 
a denial of ear or hearing problems.  The examiner found that 
because the Veteran's hearing was normal during service, that it 
was not likely that his current hearing loss is related to his 
active duty service.  The Board notes that the VA examiner's 
opinion is supported by the medical evidence of record.  

To the extent that the Veteran's statements can be construed to 
be evidence that his hearing loss is related to his active duty 
service, the Board finds that there is nothing in the record that 
shows that the Veteran is competent to provide a medical opinion.  
There is no evidence that the Veteran has the requisite 
education, training or experience to provide a medical opinion 
regarding the etiology of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Thus, the Board finds that the Veteran's statements are 
significantly less probative that the opinion provided by the 
April 2010 VA examiner.
For those reasons, the Board finds that element (3) is also not 
satisfied and that entitlement to service connection for hearing 
loss is not warranted.

Entitlement to service connection for tinnitus.
 
The Board will address each Shedden element in turn.  The record 
includes a finding by the April 2010 examiner that the Veteran 
has tinnitus.  Thus, element (1) is satisfied.  The examiner 
noted, however, that the Veteran's service treatment records did 
not indicate that the Veteran complained of or was treated for 
tinnitus during active duty.  Indeed, the Veteran explained to 
the VA examiner that he first noticed tinnitus about 15 years 
before the examination, long after his discharge from service.  
The Board finds that element (2) is not satisfied.  The Board 
alternatively finds that element (3) is not satisfied because the 
Veteran stated that his tinnitus arose long after his discharge 
from active duty and notes that the VA examiner reached the same 
conclusion for the same reason.  To the extent that the Veteran's 
statements can be construed as evidence his tinnitus is related 
to his active duty service, the Board has already found he is not 
competent to provide such an opinion.  The opinion of the VA 
examiner that the Veteran's tinnitus is not related to his active 
duty service is much more probative than the Veteran's statements 
to the contrary.  

Entitlement to service connection for tinnitus is therefore not 
warranted.



Entitlement to service connection for a back disorder 
secondary to left tibia disorder.

Entitlement to service connection for a right hip disorder 
secondary to left tibia disorder.

Entitlement to service connection for a left hip disorder 
secondary to left tibia disorder.

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Analysis

The Veteran contends that his back and hip disorders are caused 
by his left tibia disorder.  As noted above, secondary service 
connection requires that a Veteran have a service-connected 
disability that causes a disease or injury or aggravates an 
existing condition.  In this case, the Board has denied the 
Veteran's claim for entitlement to service connection for a left 
tibia disorder.  Thus, any theory of service connection based on 
a secondary basis cannot succeed.  The Board will next address 
direct service connection by reviewing each Shedden element as to 
each claimed disability.

With regard to element (1), evidence of a current disability, the 
Board observes that the record shows that the Veteran has a 
diagnosis of lumbar back degenerative disorder, right hip pain 
and left hip pain with minimal spurring.   The Board finds that 
element (1) is satisfied with regard to the lumbar back disorder.  
The hips, however, are diagnosed as only painful conditions and 
the Court has held that pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.   Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). [service connection may not be granted for a diagnosis of 
a disability by history].  For those reasons, the Board finds 
that element (1) is not satisfied for the Veteran's bilateral 
hips.

With regard to element (2), the Board observes that there is 
nothing in the record regarding complaint of or treatment for any 
hip or back disorder.  The Veteran does not so contend.  Thus, 
there is no evidence in the record that supports element (2) with 
regard to any of the claimed disorders.

With regard to element (3), the Board observes that the March 
2010 VA examiner found that the Veteran's back and hip disorders 
are not related to his active duty service.  To the extent that 
the Veteran has contended that they are, the Board finds that he 
is unqualified to make a medical opinion regarding the etiology 
of his back or hip conditions.  For those reasons, the Board 
finds that the VA examiner's opinion is more probative.

For the reasons stated above, the Board finds that entitlement to 
service connection for back and bilateral hip disorders is not 
warranted.


Entitlement to service connection for hemorrhoids to 
include as secondary to left tibia disorder.

The Veteran claims that his hemorrhoid condition was caused by 
his left tibia disorder.  The Board has found that the Veteran's 
left tibia disorder is not service-connected.  Therefore, the 
Veteran's hemorrhoid condition cannot be service-connected on a 
secondary basis because the left tibia disorder is not service 
connected.  

The Board further notes that both secondary service connection 
and direct service connection require a disability.  In Brammer 
v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent medical evidence to exist. See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The March 2010 VA examiner did not find current evidence of 
hemorrhoids.  The only other evidence of hemorrhoids predates the 
Veteran's claim.  The Board notes that the Court held in McClain 
v. Nicholson, 21 Vet. App. 319 (2007), that so long as a veteran 
had a diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability was 
satisfied.  In this case, the Veteran submitted his current claim 
in March 2006.  The record includes an April 2002 medical 
treatment note shows nothing regarding hemorrhoids despite the 
fact that a rectal examination was performed.  The only record 
showing hemorrhoids is found in the Veteran's service treatment 
records which show that he was treated for thrombosed hemorrhoids 
in June 1953.  Thus, the medical evidence of record does not 
include a diagnosis of hemorrhoids.

For that reason, the Board finds that entitlement to service 
connection for hemorrhoids is not warranted.

  


ORDER

Entitlement to service connection for a left tibia disorder is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for hemorrhoids is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


